       Case 1:18-cr-00693-RMB
            1:15-cr-00611-AJN Document
                              Document82
                                       76-8Filed
                                              Filed
                                                 01/31/17
                                                    05/07/19Page
                                                              Page
                                                                 1 of1 226
                                                                       of 9   1
     H1NMWEY1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                 v.                                   15 Cr. 611 (AJN)

5    BENJAMIN WEY,

6                      Defendant.

7    ------------------------------x

8                                                      New York, N.Y.
                                                       January 23, 2017
9                                                      10:10 a.m.

10
     Before:
11
                              HON. ALISON J. NATHAN,
12
                                                       District Judge
13

14                                   APPEARANCES

15   PREET BHARARA
          United States Attorney for the
16        Southern District of New York
     MICHAEL FERRARA
17   AIMEE HECTOR
     IAN P. McGINLEY
18        Assistant United States Attorneys

19   HAYNES AND BOONE, LLP
          Attorneys for Defendant
20   DAVID M. SIEGAL
     JOSEPH C. LAWLOR
21   BARRY McNEIL
     SARAH E. JACOBSON
22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case
       Case 1:15-cr-00611-AJN
            1:18-cr-00693-RMB Document
                               Document82
                                        76-8
                                           Filed
                                               Filed
                                                  01/31/17
                                                     05/07/19
                                                            Page
                                                              Page
                                                                 20 of
                                                                    2 of
                                                                       226
                                                                         9   20
     H1NMWEY1                     Massey - direct

1    present.    I believe a lawyer named John Bostany was present at

2    one point.

3    Q.   Did you speak to Mr. Bostany during the search?

4    A.   I believe I did.

5    Q.   About what?

6    A.   Initially about whether he represented or who he

7    represented.     He also raised the question of privileged

8    documents being at the residence.

9    Q.   What was the resolution of the issue of privileged

10   documents being at the residence or potentially privileged

11   documents being as at the residence?

12   A.   The resolution, as I recall it, in part, through refreshing

13   recollection by e-mail, is that he was permitted to designate

14   or he and/or she, Michaela Wey, were permitted to identify

15   certain folders or boxes that contained potentially privileged

16   information, and I believe he was allowed to take them away.

17   And I think the purported basis for privilege is that Michaela

18   Wey, who as a lawyer had represented Ben Wey in connection with

19   his Oklahoma securities proceeding.

20   Q.   Let's talk about the handling of the electronic evidence

21   after the searches were complete.          OK?

22   A.   OK.

23   Q.   First, what happened to the electronic evidence after it

24   was seized, to the extent you know?

25   A.   It was taken by the FBI and then I believe provided to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case
       Case 1:15-cr-00611-AJN
            1:18-cr-00693-RMB Document
                               Document82
                                        76-8
                                           Filed
                                               Filed
                                                  01/31/17
                                                     05/07/19
                                                            Page
                                                              Page
                                                                 21 of
                                                                    3 of
                                                                       226
                                                                         9       21
     H1NMWEY1                     Massey - direct

1    CART, which is the computer forensics arm of the FBI.              The

2    first thing that happened is that copies were made of some or

3    all of the electronic storage devices, thumb drives, hard

4    drives and the like, because either Mr. Siegal or Seth Levine,

5    who represented New York Global Group, or both, told me

6    relatively quickly that they needed it back in order to perform

7    the continuing operations of New York Global Group.              And they

8    retained Stroz Friedberg who help with that process.              So I

9    asked the FBI to make copies of the electronic storage devices

10   and return either the original or a copy to New York Global

11   Group through Stroz Friedberg.

12   Q.   I'm sorry.    Why was that important to them to get those

13   back?

14   A.   Because they said that, you know, some or all of the

15   computers and electronic storage devices had been taken, and

16   they needed to resume business operations.            To respect their

17   need to be back in business, we gave them back copies or the

18   actual original devices.

19   Q.   What was the next step after CART imaged, made copies and

20   then certain things were returned?          What was the next step in

21   the process?

22   A.   CART had to process the information and put it onto their

23   platform in short.

24   Q.   Why did that need to happen?        This is basic stuff.

25   A.   Sort of forensic, you know, purity.          The FBI needed to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case
       Case 1:15-cr-00611-AJN
            1:18-cr-00693-RMB Document
                               Document82
                                        76-8
                                           Filed
                                               Filed
                                                  01/31/17
                                                     05/07/19
                                                            Page
                                                              Page
                                                                 22 of
                                                                    4 of
                                                                       226
                                                                         9      22
     H1NMWEY1                     Massey - direct

1    handle the data and handle the search process of the data so

2    that they could call a witness to offer the data into evidence

3    at the appropriate time.       But it just had to be properly

4    safeguarded and controlled and put onto a platform.              It both

5    had to be safeguarded and put on a platform in which it could

6    be searched.

7    Q.   What is CART?

8    A.   I think it stands for computer -- I don't know.             I don't

9    remember the acronym.

10   Q.   Generally, what is it?

11   A.   It's the computer forensics squad of the FBI.

12   Q.   After CART processed the documents or the electronic

13   evidence in the way you described, were you then able to begin

14   reviewing the documents or the electronic evidence?

15   A.   Not right away.

16   Q.   Why not?

17   A.   Well, a couple of things had to happen.           And one was,

18   privilege review.      We knew that New York Global Group and/or

19   Ben Wey and Michaela Wey had or believed, had a good-faith

20   basis to believe they had legal representation at various

21   points.    And at some point in the investigation I began

22   collecting a list of lawyers' names and e-mail addresses who

23   might have represented one or more of Ben Wey, Michaela Wey or

24   New York Global Group.       In addition I got lists from either

25   David Siegal, certainly also from Seth Levine, counsel for New


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case
       Case 1:15-cr-00611-AJN
            1:18-cr-00693-RMB Document
                               Document82
                                        76-8
                                           Filed
                                               Filed
                                                  01/31/17
                                                     05/07/19
                                                            Page
                                                              Page
                                                                 23 of
                                                                    5 of
                                                                       226
                                                                         9   23
     H1NMWEY1                     Massey - direct

1    York Global Group, one or more lists from Seth Levine that

2    purported to list law firms or individual lawyers who had

3    represented one or more of the above.

4    Q.   Let's take a look at what's been marked as Government

5    Exhibit 17 and 18.

6    A.   I see 17, the list.      18.    Yes.

7    Q.   Let's take them in order.        What is 17?

8    A.   17 is a letter from Seth Levine, counsel to New York Global

9    Group to me, including a list of counsel for New York Global

10   Group, Benjamin and/or Michaela Wey.

11   Q.   What is 18?

12   A.   18 is one of the lists.        It might be -- certainly a revised

13   list, revised August 7, 2012.         I can't tell if it was the last

14   one.   But it's the list that I generated over time of lawyers

15   whose names we had identified as counsel to various entities,

16   not just Ben Wey and Michaela Wey, but also to the issuers.

17   Q.   I don't want to cut you off.

18   A.   That's it.

19              MR. FERRARA:     Your Honor, the government offers

20   Exhibits 17 and 18.

21              MR. SIEGAL:     No objection.

22              THE COURT:    Government's 17 and 18 are admitted.

23              (Government Exhibits 17 and 18 received in evidence)

24   Q.   What is the date of the letter from Mr. Levine to you,

25   Government 17?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case
       Case 1:15-cr-00611-AJN
            1:18-cr-00693-RMB Document
                               Document82
                                        76-8
                                           Filed
                                               Filed
                                                  01/31/17
                                                     05/07/19
                                                            Page
                                                              Page
                                                                 24 of
                                                                    6 of
                                                                       226
                                                                         9       24
     H1NMWEY1                     Massey - direct

1    A.   June 4, 2012.

2    Q.   Now, were you focused on the pace at which the review of

3    the electronic evidence was occurring?

4    A.   Yes, I was.

5    Q.   Why?

6    A.   Well, because I wanted -- various reasons, including, it

7    was important to move forward with the investigation.              Also, I

8    was aware of an opinion by Judge Irizarry and just the law in

9    general involving searching of electronic information.              Judge

10   Irizarry's opinion, I thought it was very distinguishable, but

11   it was very clear it was important for agents and prosecutors

12   to continue moving forward when they obtained electronically

13   stored data toward the search and use of that data.

14   Q.   Who was taking the lead in the privilege review?             Was it

15   the FBI, the U.S. Attorney's Office, or was it sort of both

16   jointly?

17   A.   It was really the FBI, but I was involved and aware of what

18   was happening.     We set up a wall team or wall AUSA, and I think

19   also paralegal at the U.S. Attorney's Office and there was a

20   wall team at the FBI to conduct searches.           But the -- most of

21   the work was happening at the FBI.

22   Q.   What was the next step after the privilege review was

23   complete?     Sorry.   Let me actually back up and withdraw that

24   question briefly.

25               If you can remember, was the privilege review, to your


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case
       Case 1:15-cr-00611-AJN
            1:18-cr-00693-RMB Document
                               Document82
                                        76-8
                                           Filed
                                               Filed
                                                  01/31/17
                                                     05/07/19
                                                            Page
                                                              Page
                                                                 25 of
                                                                    7 of
                                                                       226
                                                                         9     25
     H1NMWEY1                     Massey - direct

1    mind, done all at once on a certain date or do you remember

2    receiving sort of safe, unprivileged documents on a rolling

3    basis, if you recall?

4    A.   I believe I recall receiving certain documents on a rolling

5    basis, including spreadsheets that were clearly not privileged

6    because no lawyer's name had been found in them, or at least if

7    a lawyer's name had been found, we understood it was not a

8    lawyer who represented Ben Wey, Michaela Wey, or New York

9    Global Group.     The spreadsheet was quickly reviewed by an agent

10   to see if it contained information about one of the issuers,

11   for example.     It was plainly within the scope of the warrant.

12   I believe I got access to spreadsheets like that earlier than

13   other information.

14   Q.   What was the next step after the privilege review was

15   complete or as it was being completed on a rolling basis?

16   A.   The next step was to search it for pertinence, sort of

17   responsiveness to the search warrant application and the

18   warrant itself.     And so that involved preparing a list of

19   search terms which I believe I took the lead on, to give to the

20   FBI so they could run searches through the data.             There is a

21   lot of data.     And the best way to do it was through searches so

22   they caused run searches against the data to identify data that

23   was clearly within the scope of the warrant.

24   Q.   Take a look at Government Exhibit 19.

25   A.   OK.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case
       Case 1:15-cr-00611-AJN
            1:18-cr-00693-RMB Document
                               Document82
                                        76-8
                                           Filed
                                               Filed
                                                  01/31/17
                                                     05/07/19
                                                            Page
                                                              Page
                                                                 26 of
                                                                    8 of
                                                                       226
                                                                         9   26
     H1NMWEY1                     Massey - direct

1    Q.   What is that?

2    A.   That appears to be a list of search terms.            I don't know if

3    it's the final list that I believe I prepared based on the

4    search warrant application and based on additional information

5    that sort of further described individuals or entities listed

6    in this search warrant application or the warrant itself.

7               MR. SIEGAL:     I'm sorry.    Could I have that answer read

8    back, please.

9               THE COURT:    Go ahead.

10              (Record read)

11              MR. FERRARA:     Your Honor, the government offers

12   Exhibit 19.

13              THE COURT:    Without objection, 19 is admitted.

14              MR. SIEGAL:     No objection, your Honor.

15              THE COURT:    Government 19 admitted.

16              (Government Exhibit 19 received in evidence)

17   Q.   How did you come up with those search terms?

18   A.   I believe I started from the list that's in Exhibit B to

19   the warrant and then added names that I believed were tied

20   directly or tied to the names in the search warrant.              For

21   instance, by this point in the investigation we knew the e-mail

22   addresses of Robert Newman, who was a lawyer for the issuers.

23   So the two e-mail addresses for Robert Newman are included here

24   in addition to Robert Newman's name, whereas I think the search

25   warrant itself only listed his name and not his e-mail


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case
       Case 1:15-cr-00611-AJN
            1:18-cr-00693-RMB Document
                               Document82
                                        76-8
                                           Filed
                                               Filed
                                                  01/31/17
                                                     05/07/19
                                                            Page
                                                              Page
                                                                 27 of
                                                                    9 of
                                                                       226
                                                                         9     27
     H1NMWEY1                     Massey - direct

1    addresses.

2    Q.   To whom did you provide this list?

3    A.   To the FBI.

4    Q.   I think you sort of alluded to this, but was this list at

5    times augmented?      Having refreshed your memory with the

6    e-mails, was this list at times augmented with other terms as

7    it became clear to you?       Are you able to say this is the final

8    absolute list?

9    A.   I'm not.    Without a cover e-mail and without access to the

10   system, I can't tell if it's the final list.

11              MR. FERRARA:     May I have one moment, your Honor.

12              THE COURT:    You may.

13              MR. FERRARA:     No further questions, your Honor.

14              THE COURT:    Thank you.

15              THE COURT:    Mr. Siegal.

16              MR. SIEGAL:     Thank you, your Honor.       I want to

17   apologize in advance, your Honor, because we do have a lot of

18   material here that we are going to be working with.

19              THE COURT:    So that what you say does not get lost in

20   the beauty of the room but falls on our ears, to the extent

21   you're moving around to get materials, don't talk.             Wait until

22   you are in front of the microphone.

23              MR. SIEGAL:     Thank you, your Honor.       I apologize for

24   that.   We are going to want to put, just for convenience, a set

25   of the 3500 material in front of the witness.            I think your


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
